                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TENNESSEE
                                  EASTERN DIVISION


UNITED STATES OF AMERICA,

        Plaintiff,

v.                                                                        No. 1:17-cr-10060-JDB-1

JERRY WAYNE PATE,

        Defendant.


           ORDER DIRECTING CLERK TO OPEN CASE AND FILE DOCUMENT

        The Defendant, Jerry Wayne Pate, filed a letter on July 3, 2019, alleging that the Federal

Bureau of Prisons (the “BOP”) has incorrectly calculated his release date. (Docket Entry (“D.E.”)

17.) He requests that the Court “notify [BOP counsel] that [his] jail time credit does count towards

[his] federal sentence.” (Id. at PageID 141.) The letter is in the nature of a petition pursuant to 28

U.S.C. § 2241. See Pierce v. United States, No. 3:12-0121, 2012 WL 1900921, at *2 n.2 (M.D.

Tenn. May 24, 2012) (citing Sutton v. United States, 172 F.3d 873 (6th Cir. 1998) (“a prisoner’s

challenge to the execution of his sentence, including the determination of credit[s] . . . must be

filed under 28 U.S.C. § 2241”); McCoy v. Stephens, No. 2:12-cv-02975-STA-cgc, 2014 WL

4809946, at *2 (W.D. Tenn. Sept. 26, 2014) (§ 2241 is proper vehicle for challenging BOP’s

decision not to apply credits for prior state custody).

        The Clerk is therefore DIRECTED to open a new civil case in which the document at D.E.

17 in the present case is filed as a case-initiating § 2241 petition.

        IT IS SO ORDERED this 9th day of July 2019.


                                                s/ J. DANIEL BREEN
                                                UNITED STATES DISTRICT JUDGE
